Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 1 of 32 PAGEID #: 579

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

STACEY ARNOLD YERKES,

Plaintiff, Case No. 2:19-cy-2047

JUDGE EDMUND A. SARGUS, JR.
v. Magistrate Judge Elizabeth P. Deavers

OHIO STATE HIGHWAY
PATROL, et al.,

Defendants.

OPINION AND ORDER

This matter is before the Court for consideration of Defendants’ Motion to Dismiss (ECF
No. 19), Plaintiff's Response in Opposition to Defendant’s Motion (ECF No. 20), and
Defendants’ Reply in Support of their Motion (ECF No. 21). For the reasons set forth below, the
Court DENIES Defendants’ Motion to Dismiss.

1,

Plaintiff Stacey Arnold Yerkes was employed for nearly twenty-five years by the Ohio
State Highway Patrol (“OSHP” or “Patrol”). She began as a cadet, became a state trooper, rose
to level of sergeant, and passed her lieutenant’s exam. Plaintiff filed the present lawsuit against
the Patrol and four individually-named current Patrol employees who were her supervisors while
she was employed: Major Gene Smith, Captain Michael Kemmer, Staff Lieutenant William
Stidham, and Lieutenant Scott Wyckhouse (“Individual Defendants”). The two claims Plaintiff
brought against the Individual Defendants are based on their alleged class-based discriminatory
treatment of her in violation of the Equal Protection Clause of the Fourteenth Amendment of the
United States Constitution. Specifically, Plaintiff alleges that the Individual Defendants harassed
and discriminated against her because she is a woman (Count V) and because she is gay (Count

VD.
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 2 of 32 PAGEID #: 580

The Individual Defendants move for dismissal of Count V and Count VJ] for failure to

state a claim upon which relief can be granted. That motion is ripe for review.
Il.

In evaluating a complaint to determine whether it states a claim upon which relief can be
granted, the trial court must construe it in favor of the plaintiff, accept the factual allegations
contained in the pleading as true, and determine whether the factual allegations present any
plausible claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Igbal,
556 U.S. 662 (2009) (clarifying the plausibility standard articulated in Twombly). “A claim has
facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Igbal, 556 U.S. at
678. The factual allegations of a pleading “must be enough to raise a right to relief above the
speculative level ....” Twombly, 550 U.S. at 555.

Ii,

Plaintiff sets forth the following relevant facts in her Amended Complaint. (ECF No.
13.) To be clear, at this stage of the case, the Court must accept the claims made by the plaintiff
as true. The Court must then decide whether such allegations are legally sufficient to state a
valid claim. Thereafter in this case, Defendants may contest the factual allegations.

A. Plaintiff's Employment

Plaintiff began her career with Defendant OSHP as an entry level Cadet in 1994.
Plaintiff completed her initial training and became a State Trooper. While a State Trooper, her
annual performance reviews indicated that she met or exceeded expectations. (Am. Compl. J

13.)
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 3 of 32 PAGEID #: 581

In 1998, OSHP promoted Plaintiff to Criminal Interdiction Officer. In this role, Plaintiff
was part of a specialized unit with a competitive selection process. Criminal Interdiction
Officers receive special training to identify potential criminal activity on Ohio’s highways and to
apprehend those responsible. While Plaintiff worked as a Criminal Interdiction Officer, her
annual performance reviews indicated that she met or exceeded expectations. (/d. ff] 15, 16.)

In 2014, the Patrol promoted Plaintiff to Criminal Interdiction Training Sergeant.
This was a special role created for Plaintiff and Shaun Smart, her work partner. In this role,
Plaintiff and her partner were tasked with representing the OSHP by training law enforcement
officers in the State of Ohio and throughout the entire country on criminal interdiction. Plaintiff
and Training Sergeant Smart were the highest-ranking instructors on criminal interdiction in the
State of Ohio. While she worked as a Criminal Interdiction Training Sergeant, Plaintiff's annual
performance reviews indicated that she met or exceeded expectations. (Jd. FJ 16-18.)

While Plaintiff worked for the OSHP, she received numerous awards for her job
performance. Plaintiff set out the following specific examples in Paragraph 19 of the Amended
Complaint:

a. The 2016-2017 Criminal Interdiction Officer of Year awarded by the U.S.

Department of Justice, U.S. Drug Enforcement Administration, U.S. Department of

Transportation, and the U.S. Federal Motor Carrier Safety Administration. Criminal

interdiction law enforcement officers throughout the country are eligible for this award.

Plaintiff was the first and is the only female officer to receive the award.

b. Prior to receiving the 2016-2017 Criminal Interdiction Officer of the Year award,

Plaintiff was nominated for it twice. She was the first and is only female nominee for the

award.

c. The 2011 Ohio State Highway Patrol State Trooper Recognition Award, which is

considered the “State Trooper of the Year Award” for those assigned to specialty units
like criminal interdiction.
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 4 of 32 PAGEID #: 582

d. The 2010 National Criminal Enforcement Association Director’s Award, in
recognition of individual achievements in criminal interdiction. Plaintiff was the first and
is only female to receive the award.

e. The 2010 National Criminal Enforcement Association Robbie Bishop Award, in
recognition of individual achievements in criminal interdiction. Plaintiff was the first and
is only female to receive the award.

f. The 2002 Ohio State Highway Patrol Criminal Patrol Award, in recognition of
being responsible for initiating the most felony cases for 2002. Plaintiff was the first and
is only female to receive the award.

g. A 2002 Letter of Commendation from the Federal Bureau of Investigation, in
recognition of apprehending a federal bank robber out of Austin, Texas.

h, Sixteen annual Ohio State Highway Patrol Criminal Patrol Recognition Awards,
in recognition of initiating a minimum of five felony cases for the year.

B. Plaintiff’s Sex and Sexual Orientation

Plaintiff is female and is gay. She does not conform to traditional stereotypes as to
appearance and dress. Plaintiff made her sexual orientation known to the Individual Defendants
and OSHP several times throughout her career. Defendants also knew that Plaintiff is married to
a woman. (Am. Compl. {J 22-28.)
Cc, Allegations of Discriminatory and Hostile Work Environment

Plaintiff alleges that the work environment at the Patrol is hostile to women and to those
who are gay and that she was subjected to harassment and discrimination because she is a
woman and because she is gay. Plaintiff states that, on her first day, a male heterosexual co-
worker told her “[t]here has only been one other female here before you, so try not to screw it up
and make females look bad.”! (Am. Compl. fff 29, 30.) Plaintiff further alleges that her male

heterosexual supervisors consistently created a discriminatory work environment based upon

 

' From the Amended Complaint, the date this allegedly occurred is 1994. At this juncture, the
Court makes no decision as to whether statements made so far in the past were isolated
comments or part of a continuing practice leading to the final events giving rise to this case.

4
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 5 of 32 PAGEID #: 583

sex, including the following specific examples set forth in Paragraph 32 of the Amended
Complaint:

a. One of her male heterosexual supervisors once placed an envelope in her locker
that contained a picture of the following: two naked women, embraced in a sexual
position, with one woman having a snake protruding from her vagina. Plaintiffs
supervisor later asked her, laughing, “did you get our envelope?”

b. One of her male heterosexual supervisors inquired about her sex life. He once
asked about a party Plaintiff had attended with friends, asking if she had gone to a “back
room” to “have sex together” with her female friends. Embarrassed, she adamantly
replied, “no.” Her supervisor then proceeded to ask her if she wore underwear.

c. One of Plaintiffs supervisors told her to move her “fat ass out of the way.” This
supervisor never spoke to men in this derogatory manner.

During the time Plaintiff worked with them, she alleges that Defendant Captain Kemmer,
Defendant Staff Lieutenant Stidham, Defendant Lieutenant Wyckhouse, and/or other supervisors
consistently made sexist comments about women, providing in Paragraph 32 the following
specific examples:

a, They called women, among other things, “cunt,” “fucking cunt,” “bitch,”
“fucking bitch,” and “broad.”

b. They commented that “women are only promoted here because they are women,
not because of merit.”

c. They commented that “the only reason women are allowed to perform lower than
men is because they are women.”

d. They commented on the physical appearance of women in a derogatory manner
by calling them names such as “fat bitch.” They did not do the same for men.

Plaintiff further alleges that Defendants Captain Kemmer, Staff Lieutenant Stidham,
Lieutenant Wyckhouse, and/or other supervisors consistently made sexist, gender stereotyping,
and/or homophobic comments about Plaintiff. She sets forth the following specific examples in

Paragraph 33 of the Amended Complaint:
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 6 of 32 PAGEID #: 584

a. When Plaintiff came to work with her hair cut short, they commented that her hair
“looks stupid” and she “looks butch.”

b. On one occasion, when Plaintiff wore make-up and earrings to work, they
commented “what, is she trying to be a girl now?”

c. They commented that she was “emotional” and that “women are like that” and
“bring that with them to the workplace.”

d. Plaintiff requested leave under the Family and Medical Leave Act, 29 USCA §
2611, et seg. (“FMLA”) for the birth her and her wife’s son. She was denied this leave
because she is gay and was told “it’s not the same” as those who are heterosexual.
Plaintiff filed a grievance under her labor contract, but it was denied.

D. Allegations of Discrimination Leading to the End of Plaintiff's Employment

Plaintiff alleges that, beginning in April of 2017, and shortly after she lost her grievance
ovet FMLA leave for the birth of her son, Defendants “started aggressively criticizing” her job
performance. (Am. Compl. J 34.) She avers that the criticisms had no merit and that the
Individual Defendants were treating her “more harshly than comparable males and more harshly
than comparable heterosexuals.” Jd, In Paragraph 34 she provides the following specific

examples:

a. Defendants criticized Plaintiff for leaving her patrol vehicle running and
unattended in the parking lot of a patrol post. Male heterosexual patrol officers
frequently left their patrol vehicles running and unattended and they were not criticized
or disciplined. For instance, Tommy Vaculik, a male heterosexual, left his patrol vehicle
running and unattended in the parking lot of a patrol post. In addition, Willie Richardson,
a male heterosexual, left his patrol vehicle running and unattended in the parking lot of a
patrol post. Finally, Ryan Stewart, a male heterosexual, left his patrol vehicle running
and unattended in the parking lot of a patrol post. None of them were criticized or
disciplined for this conduct.

b. Defendants criticized Plaintiff for not wearing her hat during a traffic stop and
told her that “some see that as a felony.” Male heterosexual patrol officers have failed to
wear their hats while working and were not criticized or disciplined. For instance,
Defendant Lieutenant Wyckhouse, a male heterosexual, failed to wear his hat during a
drug seizure.

c. Defendants reprimanded Plaintiff for arriving at her assigned patrol post at 8:01
a.m. instead of 8:00a.m. Male heterosexual patrol officers often did the same, or worse,
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 7 of 32 PAGEID #: 585

and were not criticized or disciplined. For instance, Brian Holden, a male heterosexual,
arrived at his assigned patrol post at 8:26 a.m. one day instead of 8:00 a.m. He was not
criticized or disciplined. Defendant Staff Lieutenant Stidham, a male heterosexual,
arrived at his assigned patrol post at 8:12 a.m. one day instead of 8:00 a.m.

d. Defendants reprimanded Plaintiff for wearing civilian attire in a marked patrol
vehicle while driving to the Patrol’s Women’s Leadership Conference. As a matter of
widespread practice, male heterosexual patrol officers often did the same and were not
criticized or disciplined, including Kurt Beidelschies and David Smith. None of these
male heterosexuals who had engaged in this conduct had been criticized or disciplined.
When told by Plaintiff that Defendants were going to discipline her for engaging in this
conduct, both Mr. Beidelschies and Mr. Smith said that was “bullshit.”

e. Defendants reprimanded Plaintiff allegedly for leaving her shift early. Male
heterosexual patrol officers often left work before their shift had ended and were not
criticized or disciplined. This included Defendant Captain Kemmer, Defendant Staff
Lieutenant Stidham, and other male heterosexual employees of OSHP.

f. Defendants reprimanded Plaintiff for being unable to testify at a court case even
though she was on approved sick leave at the time. Male heterosexual patrol officers
have missed testifying at court cases and were not criticized or disciplined. For instance,
Nicholas Conrad and William Clay, two male heterosexuals, missed testifying at court
cases. They were not criticized or disciplined.

In Paragraph 35, Plaintiff sets forth examples of her allegations of meritless “vague

subjective criticisms”:

a. Defendants criticized her for “having a lot going on at home,” which apparently
referred to her young child with her spouse.

b. Defendants criticized her for allegedly having a “bad attitude.”

c. Defendants criticized her as allegedly not being “supervisor material.”

d. Defendants criticized her by stating she “better get along and be a team member.”
E. Plaintiff's Internal Complaint and Charge of Discrimination

On December 6, 2017, Plaintiff complained to her direct supervisor, Nathan Dickerson,
that the Individual Defendants discriminated against her because she is a woman and because she
is gay. Plaintiff asked Mr. Dickerson for his assistance, and he informed his supervisors, but
Defendants refused to investigate or take action.

7
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 8 of 32 PAGEID #: 586

The following month, on January 29, 2018, Plaintiff filed a charge of discrimination with
the Equal Employment Opportunity Commission (“EEOC”) alleging sex discrimination based on
gender, gender stereotypes, and sexual orientation. After filing her charge with the EEOC,
Plaintiff informed Mr. Dickerson of what she had done. Plaintiff also informed her workplace
partner, Shaun Smart. (Am. Compl. ff] 36, 37, 38.)

F. Plaintiff’s Termination/Loss of Employment

On February 2, 2018, less than a week after she filed her charge of discrimination later,
Defendant Captain Kemmer accused Plaintiff of violating the OSHP tattoo policy and ordered
her to remove her medical sleeve to show him her tattoo. Plaintiff refused and Captain Kemmer
stated that he would discipline her for insubordination. (Am. Compl. J 39.)

Plaintiff alleges that the criticism regarding her tattoo was meritless because the OSHP’s
tattoo policy requires employees to conceal their tattoos when they wear uniforms or other
clothing approved by Defendant OSHP. According to Plaintiff, she has never violated that
policy and the tattoo underneath her medical sleeve was never visible while she wore Defendant
OSHP’s approved uniforms or clothing. Plaintiff alleges that other males working for Defendant
OSHP have tattoos, including Nicholas Malo, a male heterosexual state trooper, who have never
been disciplined or criticized for having tattoos. (Jd. FJ 40, 41.)

Plaintiff attached a photograph as Exhibit 1 to her Amended Complaint that shows
another heterosexual male, Lieutenant Tim Karwatskie, with a tattoo showing on his forearm
while in uniform. Plaintiff alleges that Defendant Major Smith was at the gathering where the
photograph was taken, he observed the tattoo, but declined to either discipline or terminate

Lieutenant Karwatskie. (fd. § 42, Ex. 1.)
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 9 of 32 PAGEID #: 587

On February 5, 2018, three days after Plaintiff was accused of violating the tattoo policy,
she was involuntarily placed on administrative leave. On February 9, 2018, Plaintiff was told
that she was scheduled for a pre-disciplinary hearing with a recommendation that her
employment be terminated. (/d. TJ 43, 44.)

Plaintiff alleges that one of the “ultimate decision-makers” regarding Plaintiffs potential
termination was Defendant Major Smith. (/d. 945.) In Paragraph 45, Plaintiff sets for the
“standard process for discipline or termination” as follows:

a. After someone accuses a trooper of misconduct, the Administrative Investigation
Unit (“AIU”) of OSHP will investigate the allegations.

b. The AIU will report to the officer in charge of human resources for OSHP. In the
case of Plaintiff, that was Major Richard Fambro.

C. Major Fambro then must consult with both the Major and Captain who are in the
chain of command for the trooper being investigated. In the case of Plaintiff, the Major
and Captain in the chain of command would have been Defendant Smith and Defendant
Kemmer. Defendant Smith and Defendant Kemmer then had the power to agree or
disagree with any discipline for or termination of Plaintiff. This means that Smith or
Kemmer would veto, or approve, the discipline or termination.

d. If the trooper being investigated is at the supervisory level or higher, then Major
Fambro would consult with the OSHP’s Colonel. As a sergeant, Plaintiff was considered
supervisory personnel.

€. If there is a recommendation for termination or a last chance agreement involved,
then the Director of Public Safety will also be consulted.

Plaintiff further alleges that Defendant Major Smith was aware of the disparate treatment
of her, setting forth the following specific examples in Paragraph 46 of the Amended Complaint:

a. Defendant Major Smith routinely worked closely with Defendants Captain
Kemmer and Staff Lieutenant Stidham at general headquarters in Columbus, Ohio. Their
offices were connected on the same floor in the same hallway. The sexist and
homophobic comments made by Kemmer and Stidham described above in Paragraphs 32
and 33 were heard by Smith. Major Smith never disciplined Kemmer or Stidham for
those comments.
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 10 of 32 PAGEID #: 588

b. Defendant Smith, as the Major in the chain of command for Plaintiff, would have
been consulted as an ultimate decision-maker regarding the reprimands she received that
were described above in Paragraphs 34(a)-(f). Major Smith would have either vetoed, or
approved of, any reprimands.

c. Defendant Major Smith, as the Major in the chain of command for male
heterosexual counterparts of Plaintiff, would have been consulted as an ultimate decision-

maker regarding any reprimands those male heterosexual counterparts did or ultimately
did not receive.

d. As noted above in Paragraph 42, Defendant Major Smith has also observed male
heterosexual troopers with visible tattoos that violated policy but did nothing to discipline
or terminate them.

On February 9, 2018, Plaintiff's union offered her a Last Chance Agreement (“LCA”),
which she attached as Exhibit 2 to the Amended Complaint. (/d. FJ 47, 48, E. 2.) Plaintiff was
told that she had to accept the LCA or her employment would be terminated, Plaintiff avers that
the LCA terms were “onerous and unrealistic,” setting forth some of the terms in Paragraph 47 of
the Amended Complaint, as summarized below:

a. The LCA required Plaintiff to accept a demotion from sergeant to trooper.

b. The LCA prohibited Plaintiff from working in criminal interdiction as she
had for the last twenty years.

Cc. The LCA required Plaintiff to surgically remove the tattoo within one
year, even though it did not violate any policy.

d. The LCA required Plaintiff to “provide a tattoo removal/treatment plan
from her physician/treatment provider .. . .”

e. The LCA required Plaintiff to provide “monthly progress reports from her
physician/treatment provider and monthly progress photos of the removal
process” to Defendants until the tattoo was removed.

if The LCA required Plaintiff to waive any potential legal claims she had
against Defendants as a result of their actions against her. It also required
Plaintiff to waive any grievance rights she may have under her labor contract

g. The LCA required Plaintiff to withdraw her charge of discrimination filed
with the EEOC,

10
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 11 of 32 PAGEID #: 589

According to Plaintiff, other LCAs of which she was aware at the time did not require
employees to withdraw an EEOC charge. (Id. J 50.)

On February 12, 2018, “knowing she would be fired since she would not sign the LCA
and give up her discrimination claims under federal law,” Plaintiff alleges that she “chose to
retire and avoid the adverse consequences of a termination of her employment.” (/d. J 51.)
Throughout the Amended Complaint, Plaintiff refers to this action as a termination or a
constructive discharge.

G. Plaintiff Supplements Her Charge of Discrimination and Right to Sue Letter

After she left her employment, Plaintiff consulted with an EEOC investigator about
everything that had transpired since she filed her charge. Plaintiff then supplemented her EEOC
charge to include wrongful termination claims and retaliations claims. The EEOC investigated
and issued Plaintiff a Right- to-Sue letter on March 4, 2019. (Am. Compl. J] 52-57, Exs. 3, 4.)

IV.

Plaintiff brings her claims against the Individual Defendants under the Civil Rights Act
of 1871, 42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must allege that a person
acting under the color of state law deprived her of a constitutional right. West v. Atkins, 487 U.S.
42, 48 (1988); Harris v. City of Circleville, 583 F.3d 356, 364 (6th Cir. 2009). The Individual
Defendants move for dismissal based on (A) qualified immunity, and alternatively, based on (B)
failure to adequately plead under Rule 12(b)(6) of the Federal Rule of Civil Procedure,

A. Qualified Immunity

Government officials, including law enforcement officials, are generally shielded from

civil liability when performing discretionary functions, unless their conduct violates a clearly

established statutory or constitutional right such that a reasonable officer would have known that

11
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 12 of 32 PAGEID #: 590

his or her conduct was unlawful. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); Pearson v.
Callahan, 555 U.S. 223, 232 (2009). Once a defendant raises qualified immunity, the plaintiff
bears the burden of demonstrating that the defendant is not entitled to such immunity. Burgess v.
Fischer, 735 F.3d 462, 472 (6th Cir. 2013).

In opposing the Individual Defendants’ claim of qualified immunity at the motion to
dismiss stage, Plaintiff must show that: (1) the Individual Defendants violated a constitutional or
statutory right based on the facts alleged, and (2) the right was clearly established. Phunhoff'v.
Rickard, 572 U.S. 765, 774 (2014) (citing Saucier y. Kaiz, 533 U.S. 194, 200 (2001) receded
from in Pearson, 555 U.S. 223).

When suing an individual for a constitutional violation under § 1983, a plaintiff must
demonstrate that the actor “‘directly participated’ in the alleged misconduct, at least by
encouraging, implicitly authorizing, approving or knowingly acquiescing in the misconduct, if
not carrying it out himself.” Flagg v. City of Detroit, 715 F.3d 165, 174 (6th Cir. 2013) (quoting
Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)).

1, Constitutional Right: Equal Protection

“The Equal Protection Clause of the Fourteenth Amendment ‘protects against invidious
discrimination among similarly-situated individuals or implicating fundamental rights.’” Davis
v, Prison Health Services, 679 F.3d 433, 438 (6th Cir. 2012) (quoting Scarbrough v. Morgan
Cnty. Bd, of Educ., 470 F.3d 250, 260 (6th Cir. 2006)); see also TriHealth, Inc. v. Bd. of
Comm'rs, 430 F.3d 783, 788 (6th Cir. 2005) (stating that the Equal Protection Clause “prohibits
discrimination by government which either burdens a fundamental right, targets a suspect class,
or intentionally treats one differently than others similarly situated without any rational basis for

the difference”). This analysis begins by defining an “identifiable group.” Engquist v. Oregon

12
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 13 of 32 PAGEID #: 591

Dep't of Agric., 553 U.S. 591, 601 (2008) (quoting Pers. Adm'r of Mass. v. Feeney, 442 U.S.
256, 279 (1979)).

Plaintiff contends that the Individual Defendants’ discriminatory actions toward her
detailed in her Amended Complaint were taken because she is a woman and because she is gay.
Plaintiff maintains that these actions culminated in her termination by virtue of the doctrine of
constructive discharge in violation of the Equal Protection Clause of the Fourteenth Amendment.

The Individual Defendants argue that “Plaintiff's Amended Complaint attempts to assert
a Title VII constructive discharge claim against the Individual Defendants under 42 U.S.C. §
1983.” (Defs’ Mot. at 7) (referring to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq.) They contend that Plaintiff's claim must fail because Title VII does not form an
independent basis for enforcement of constitutional rights under § 1983. The Individual
Defendants further posit:

By the terms of her own Amended Complaint (and any number of documents that

can be offered), there was no “termination of employment” in her case; she

exercised her right to retire from her service with the Ohio State Highway Patrol.

Although Title VII case law may allow her to state a claim against her former

employer under Title VII, § 1983 does not provide a vehicle for her to pursue those

same Title VII claims against the Individual Defendants in their individual

capacities for money damages.

Id. at 7-8 (“Plaintiff's employment was not terminated; as she states in her Amended Complaint,
she retired on February 12, 2018.”).
In their Reply, the Individual Defendants concentrate on “their primary argument of the

motion to dismiss, that is, that none of the Individual Defendants were her ‘employer’ who could

‘terminate’ her employment, or support a claim of constructive discharge against them.” (Defs’

13
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 14 of 32 PAGEID #: 592

Reply at 1.) Thus, the Individual Defendants posit (a) Plaintiff was not terminated and that they
are not employers with the authority to terminate her, and (b} Title VII is not an independent
basis for § 1983 liability.

a. Termination

The Individual Defendants’ focus on their lack of authority to “terminate” Plaintiff
misapprehends the nature of a constructive discharge. While a constructive discharge and a
termination/firing both result in the same injury — loss of employment — they are not the same
thing. A constructive discharge occurs if “working conditions would have been so difficult or
unpleasant that a reasonable person in the employee’s shoes would have felt compelled to
resign.” Yates v. Avco Corp., 819 F.2d 630, 636-37 (6th Cir. 1987) (citing Held v. Gulf Oil Co.,
684 F.2d 427, 432 (6th Cir. 1982)}. It is the employee who acts under this compulsion to end the
employment through resignation or retirement. A constructive discharge is not the employer’s
overt action of firing the employee, rather it is the individual personnel’s conduct attributable to
the employer that resulted in working conditions that were so difficult or unpleasant that a
reasonable person would have felt compelled to resign.

Instead of focusing on whether the Individual Defendants possessed authority to
terminate, the appropriate focus in this constitutional equal protection claim is determination of
whether the pleadings allege that Plaintiff was subjected to invidious discrimination based on her
membership in an identifiable group. The pleadings here do just that. As can be seen above,
Plaintiff alleges that she was harassed and discriminated against because she is a woman and
because she is gay, and that her otherwise similarly situated coworkers who are male

heterosexuals were treated more favorably. The Court finds a case upon which both parties rely

instructive.

14
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 15 of 32 PAGEID #: 593

In Davis v. Prison Health Services, the Sixth Circuit analyzed a § 1983 case brought
against individual prison personnel by a homosexual inmate claiming Fourteenth Amendment
Equal Protection violations. 679 F.3d at 438. The Sixth Circuit reversed the district court’s
grant of dismissal under Rule 12(b)(6) based on qualified immunity of the individual defendants.

The Davis court stated:

In this case, Davis has alleged facts that, taken as true, state a plausible claim
that the defendants removed him from the public-works program because of an anti-
gay animus. He alleged that the public-works officers supervising his work crew
treated him differently than other inmates, ridiculed and belittled him, and “ma[d]e
a spectacle” of him when they brought him back to the correctional facility after a
public-works assignment because of his sexual orientation. He further alleged that
these officers did not want to strip search him because he was homosexual and
would make “under the breath” remarks when selected to do so. These allegations
directly support Davis’s claim that the officers’ actions toward him were motivated
by an anti-gay animus.

Davis also claimed that the public-works officers were looking for a reason,
“even if that reason was invalid,” to have him removed from the public-works
program in order to “eliminat[e] the need to have to deal with a homosexual” and
claimed that the officers found just such a pretextual reason when he suffered what
he believed at the time to be a diabetic episode while on a public-works assignment.

Id. at 438, The Sixth Circuit concluded that the plaintiff had stated a constitutional equal
protection claim against the prison personnel:
The combined effect of these alleged facts, taken as true at this stage of the
litigation, lead us to conclude that Davis has stated a plausible claim that he was
improperly removed from the public-works program based upon the defendants’
anti-gay animus. Dismissai of this claim was improper.
Id. at 439,
Likewise, in the case sub judice, Plaintiff has alleged facts that, taken as true, state a
plausible claim that the Individual Defendants treated her less favorably than her male
heterosexual coworkers based on their anti-gay and anti-female animus, (e.g., differential

discipline for her tattoo, differential treatment under the LCA, differential treatment for FMLA

leave for the birth of her child; differential reprimands and criticism for not wearing a hat,

i)
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 16 of 32 PAGEID #: 594

atriving one minute late, wearing civilian attire in a marked patrol car); that the Individual
Defendants ridiculed, harassed, and belittled her with offensive name-calling (e.¢., “cunt,”
“fucking cunt,” “bitch,” “fucking bitch,” “fat bitch,” “fat ass,” “broad,” “look stupid,” “butch”;
asking if Plaintiff and other gay women “have sex together” in the “back room”; opining that
women are given unwarranted preferential treatment, are emotional and bring improper emotions
into the workplace). Plaintiff also claimed that the Individual Defendants were looking for a
reason, even if it was invalid, to make her working conditions intolerable so that she would quit
or be terminated so they did not have to deal with a gay woman, and that they found just such a
pretextual reason with her tattoo. The tattoo is in the same place that her male heterosexual
counterparts wear them with no consequence, yet Plaintiff was required to have hers surgically
removed if she wanted to keep her job.

Similar to the allegations in Davis, these allegations directly support Plaintiff’s claim that
the Individual Defendants’ actions toward her were motivated by anti-gay and/or anti-female
animus. The combined effect of these alleged facts, taken as true at this stage of the litigation,
lead this Court to conclude that Plaintiff has stated a plausible claim under § 1983 that, based on
anti-gay and anti-female animus, the Individual Defendants intentionally made her working
conditions so difficult and unpleasant that it was reasonable for her to feel compelled to retire.

b. Title VIE

The Individual Defendants contend that Plaintiff attempts to use Title VII as an
independent basis for enforcement of a constitutional right under § 1983. Poe v. Haydon, 853
F.2d 418, 428 (6th Cir. 1988) (“Title VII does not provide the basis for an action brought under
§ 1983”), citing Davis v. Scherer, 468 U.S. 183, 194 n. 12 (1984). Plaintiff responds that she is

not attempting to enforce Title VII rights through § 1983, but instead her independent

16
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 17 of 32 PAGEID #: 595

constitutional rights to be free from class based invidious discrimination based on her sex and
her sexual identity. This Court agrees.

As Plaintiff correctly points out, discrimination based upon sex is both a violation of Title
VII and, because this is a public-sector employment case against state actors, a violation of the
Equal Protection Clause of the Fourteenth Amendment. The Sixth Circuit has long held that a
plaintiff may assert both Title VII and § 1983 claims concurrently. Day v. Wayne County Bd. of
Auditors, 749 F.2d 1199, 1205 (6th Cir. 1984) (“Where an employee establishes employer
conduct which violates both Title VII and rights derived from another source—the Constitution
or a federal statute .. . the claim based on the other source is independent of the Title VII claim,
and the plaintiff may seek the remedies provided by § 1983 in addition to those created by Title
VII”); see also Bullington v. Bedford County, Tenn., 905 F.3d 467, 472 (6th Cir. 2018) (“Several
circuits, including our own, have allowed constitutional claims to be brought under § 1983, even
where the plaintiffs constitutional claims run parallel to claims brought under analogous
statutes.”).

Consequently, Plaintiff has sufficiently alleged that the Individual Defendants violated a
constitutional right independent of rights provided for in Title VII.

2. Clearly Established

In determining whether a law is clearly established, this Court looks to decisions of the
Supreme Court and the Sixth Circuit. Carver v. City of Cincinnati, 474 F.3d 283, 287 (6th Cir.
2007); Wilson v. Layne, 526 U.S. 603, 617 (1999). If controlling authority does not establish the
law, this Court may consider other circuit authority. Andrews v. Hickman Cty., 700 F.3d 845,
853 (6th Cir. 2012). Although a prior case need not be directly on point, “existing precedent

must have placed the statutory or constitutional question beyond debate.” Ashcroft v. al-Kidd,

17
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 18 of 32 PAGEID #: 596

563 U.S. 731, 741 (2011). Ashcroft v. al-Kidd, 563 U.S. at 741. The clearly established prong
will depend “substantially” on the level of generality at which the legal rule is identified.
Anderson, 483 U.S. at 639. “‘This standard requires the courts to examine the asserted right at a
relatively high level of specificity[,]’ and ‘on a fact-specific, case-by-case basis[.]’” Bletz v.
Gribble, 641 F.3d 743, 750 (6th Cir. 2011) (quoting Cope v. Heltsley, 128 F.3d 452, 458-59 (6th
Cir. 1997)).

It is not necessarily true that the exact factual circumstances alleged in a given case must
have been found to be a constitutional violation before a right can be clearly established for
purposes of a qualified immunity analysis. The United States Supreme Court has explained that
officials can be on notice that their conduct violates established law even in novel factual
circumstances. Hope v. Pelzer, 536 U.S. 730, 741 (2002). “When a general constitutional
principle ‘is not tied to particularized facts,’ the principle ‘can clearly establish law applicable in
the future to different sets of detailed facts.”” Sample v. Bailey, 409 F.3d 689, 699 (6th Cir.
2005). Throughout the qualified immunity analysis, “[t]he ‘dispositive inquiry .. . [remains]
whether it would be clear to a reasonable officer that his conduct was unlawful in the situation he
confronted.” Arrington-Bey v. City of Bedford Heights, 858 F.3d 988, 993 (6th 2017) (quoting
Saucier, 533 U.S. at 201, 202).

The Individual Defendants contend that (a) the law on the right to be free from
constructive discharge is not clearly established, and (b) the right to be free from discrimination
based on sexual orientation is not supported by clearly established law.

a. Law Regarding Freedom from Arbitrary Employment Discrimination

The Individual Defendants argue that even if “a claim for constructive discharge is

cognizable under an equal protection theory enforceable under 42 U.S.C. § 1983, the defendants

18
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 19 of 32 PAGEID #: 597

are still protected by qualified immunity because such a right was not ‘clearly established’ at the
time of the various, cumulative alleged actions and inactions in 2017 and 2018 alleged and
recounted in Plaintiff's Amended Complaint.” (Defs’ Mot. at 9.) The Individual Defendants
maintain that the Plaintiffs “Response in Opposition fails to raise any clearly established law to
support Plaintiffs equal protection theory that individual supervisors, with no authority to
‘terminate’ her employment, can be sued for her ‘constructive discharge.” (Defs’ Reply at 2.)
The Individual Defendants’ argument misses the mark.

The Individual Defendants erroneously direct their attention to Plaintiff's “constructive
discharge,” instead of the constitutional right that was allegedly violated. The constitutional
right at issue here is not the right to be free from constructive discharges, but the right to be free
from arbitrary employment discrimination on the basis of sex and on the basis of sexual
orientation pursuant to the Fourteenth Amendment’s Equal Protection Clause.

The Individual Defendants do not, nor could they successfully, argue that there is no
clearly established law that guarantees female employees the right to be free from arbitrary sex
discrimination in the workplace. The Sixth Circuit and Supreme Court have found in multiple
decisions that the Fourteenth Amendment’s Equal Protection Clause guarantees female
employees the right to be free from arbitrary sex discrimination in the workplace. See Davis v.
Passman, 442 U.S. 228, 234-235 (1979) (“The equal protection component of the Due Process
Clause thus confers on [the female] petitioner a federal constitutional right to be free from gender
discrimination”); Poe v. Hayden, 853 F.2d at 429-430 (explaining that “[t]here can be little doubt
that, before December 1984, a female public employee had a constitutional right to be treated on

the same basis as a male employee.”)

19
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 20 of 32 PAGEID #: 598

Accordingly, the Court concludes that Plaintiff has sufficiently alleged that she was
subjected to arbitrary employment discrimination on the basis of sex and on the basis of sexual
orientation in violation of the Fourteenth Amendment’s Equal Protection Clause. Further, the
parties do not dispute, and the Court finds, that there is clearly established law protecting female
employees from arbitrary discrimination based on sex for § 1983 purposes.

b. Law Regarding Protection of Sexual Orientation

The Individual Defendants assert that they are entitled to qualified immunity on
Plaintiff's § 1983 claim for discrimination based on sexual orientation because such a claim is
not supported by clearly established law. Specifically, they contend that (i) “[t]the Sixth Circuit
has precedents denying plaintiffs the right to assert sexual orientation discrimination claims
under the equal protection clause of the Fourteenth Amendment and 42 U.S.C. § 1983,” and (ii)
“sexual orientation is not a suspect classification under the Equal Protection Clause, and, as such,
must typically be analyzed as a “class of one” under rational basis review.” (Defs’ Mot. at 11—
12.)

(i) Identifiable Group Entitled to Protection

The Individual Defendants posit that the Sixth Circuit in Heike v. Guevara, 519 F. Appx
911 (6th Cir. 2013) has denied the right to assert sexual orientation discrimination claims under
the Equal Protection Clause. The Individual Defendants are mistaken.

The Individual Defendants claim that Heike denied a plaintiff the right to assert a claim
of sexual orientation discrimination under the Equal Protection Clause because “sexual
orientation is not a suspect classification and [therefore] the equal protection analysis ‘ends
before it begins.’” (Defs’ Mot. at 12) (quoting Heike, 519 F. Appx at 921-22). Heike, however,

stands for no such proposition.

20
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 21 of 32 PAGEID #: 599

The Heike plaintiff did not claim membership in an identifiable group subject to
constitutional protections. She was heterosexual and argued that her coach discriminated against
her because, inter alia, she was heterosexual. Brook Elizabeth Heike v. Sue Guevara, et al, Case
No. 1:09-cv-10427, ECF No. 1, 935 (E.D. Mich. Feb. 3, 2009) (the complaint alleges that the
defendant coach “continued to subject plaintiff to unwelcome harassment and discrimination
because of plaintiff's heterosexual preference and refusal to abandon her heterosexual preference
and adopt a homosexual preference”). After accepting the parties’ position that heterosexual
orientation is not a suspect classification, the Heike opinion then surmised that the plaintiff must
therefore be asserting a claim under an equal protection class of one theory. It was proceeding
under a class of one theory that caused the analysis to “end before it began” — not the proposition
that sexual orientation claims are improper under the Equal Protection Clause:

The parties agree that sexual orientation [heterosexuality] is not a suspect class.

Heike’s second equal-protection claim, therefore, could only proceed under a

‘class-of-one’ theory. See Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)

(recognizing class-of-one theory in property context).

Our analysis of this alleged constitutional violation ends before it begins.

In Engquist v. Oregon Department of Agriculture, the Supreme Court held that “the

class-of-one theory of equal protection does not apply in the public employment

context.” 553 U.S. 591, 598 (2008).

Heike, 519 Fed. Appx. at 921-22.

Moreover, even if Heike did state that homosexuality is not a suspect class, which it did
not, the question of whether sexual orientation is a suspect or quasi-suspect class is of no
moment in the instant analysis. That is, the Court need not determine the level of scrutiny
applicable to Plaintiff's claims at this juncture. “In typical equal protection cases, plaintiffs

“generally allege that they have been arbitrarily classified as members of an identifiable group.’”

Davis, 679 F.3d at 441 (citing Engquist, 553 U.S. at 601; Pers. Adm'r of Mass. v. Feeney, 442

21
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 22 of 32 PAGEID #: 600

U.S. 256, 279 (1979)). “When the identifiable group has been recognized as a suspect or quasi-
suspect class, courts examine the classification under a heightened level of scrutiny.” /d. (citing
as examples Regents of Univ. of California v. Bakke, 438 U.S. 265, 290-91 (1978) (opinion of
Powell, J.) (treating race as a suspect classification) and Craig v. Boren, 429 U.S. 190, 197
(1976) (treating gender as a quasi-suspect classification)). When the identifiable group has not
been recognized as a suspect or quasi-suspect class, courts examine the classification under
rational basis review. See, e.g., Massachusetts Bd. of Ret. v. Murgia, 427 U.S. 307, 312 (1976)
(discrimination based on age).

In the instant action, the relevant inquiry is not the level of scrutiny applicable to alleged
discrimination of gays, but instead it is whether Plaintiff has alleged that she is a member of an
identifiable group for equal protection purposes. As to that inquiry, Plaintiff alleges that she is a
member of an identifiable group, gays, that is protected by constitutional equal protection.
Plaintiff is correct.

The law from the United States Supreme Court and the Sixth Circuit has been clearly
established for decades that “homosexuals do constitute an ‘identifiable group’ for equal
protection purposes.” Davis, 679 F.3d at 441-42 (6th Cir. 2012) (citing Stemler v. City of
Florence, 126 F.3d 856, 873-74 (6th Cir. 1997) and noting that “‘[o]ther circuits have likewise
held that gay people constitute an identifiable group in the equal protection context. See, e.g.,
Flores v. Morgan Hill Unified Sch, Dist., 324 F.3d 1130, 1134-35 (9th Cir. 2003) (“The
plaintiffs are members of an identifiable class for equal protection purposes because they allege
discrimination on the basis of sexual orientation.”); Nabozny v. Podlesny, 92 F.3d 446, 457 (7th
Cir. 1996) (“[T]he Constitution prohibits intentional invidious discrimination between otherwise

similarly situated persons based on one’s membership in a definable minority, absent at least a

22
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 23 of 32 PAGEID #: 601

rational basis for the discrimination. There can be little doubt that homosexuals are an
identifiable minority subjected to discrimination in our society.”)). Four years ago, the Sixth
Circuit referred to this law as “settled” in a case of discrimination based on transgenderism,
stating:

Under settled law in this Circuit, gender nonconformity, as defined in Smith v. City of

Salem, is an individual’s “fail[ure] to act and/or identify with his or her gender.... Sex

stereotyping based on a person’s gender non-conforming behavior is impermissible

discrimination.” 378 F.3d 566, 575 (6th Cir. 2004) [(holding that equal protection claim by

a woman arrested because police officers believed her to be a lesbian, even though she was

not, survived summary judgment)].

Dodds v. U.S. Dept. of Educ., 845 F.3d 217, 221 (6th Cir. 2016) (denying a request to stay the
district court’s imposition of a “preliminary injunction ordering the school district to treat an
eleven-year old transgender girl as a female and permit her to use the girls’ restroom”).

Likewise, the United States Supreme Court has clearly established law recognizing
homosexuality as an identifiable group entitled to constitutional protection. In 1996, the Court
recognized that homosexuals are entitled to protection under the Equal Protection Clause. Romer
v. Evans, 517 U.S. 620 (1996) (holding Equal Protection Clause violated by amendment to
Colorado constitution that prohibited all action at any level of state or local government designed
to protect homosexual persons from discrimination); see also Rowland v. Mad River Local
School Dist., Montgomery County, Ohio, 470 U.S. 1009 (1985) (Brennan, J., dissenting from
denial of certiorari) (“[H]omosexuals constitute a significant and insular minority of this
country’s population.”).

In 2003, the Court held that laws making same-sex intimacy a crime “demea[n] the lives

of homosexual persons.” Lawrence v. Texas, 539 U.S. 558, 575 (2003). The Court explained its

holding in Lawrence v. Texas with regard to equal protection, stating:

23
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 24 of 32 PAGEID #: 602

In Lawrence [v. Texas], the Court acknowledged the interlocking nature of these
constitutional safeguards in the context of the legal treatment of gays and lesbians.
939 U.S. 558, 575 (2003). Although Lawrence elaborated its holding under the
Due Process Clause, it acknowledged, and sought to remedy, the continuing
inequality that resulted from laws making intimacy in the lives of gays and lesbians
a crime against the State. See ibid. Lawrence therefore drew upon principles of
liberty and equality to define and protect the rights of gays and lesbians, holding
the State “cannot demean their existence or control their destiny by making their
private sexual conduct a crime.” Id, at 578.

Obergefell v. Hodges, 135 §. Ct. 2584, 2604 (2015).
Similarly, in finding the Defense of Marriage Act, 1 U.S.C. § 7 (“DOMA”)
unconstitutional, the Court discussed the constitutional rights of homosexuals, explaining:

DOMaA seeks to injure the very class New York seeks to protect [i.e., gays
and lesbians]. By doing so it violates basic due process and equal protection
principles applicable to the Federal Government. See U.S. Const., Amdt. 5; Bolling
v. Sharpe, 347 U.S, 497 (1954).

The Constitution’s guarantee of equality “must at the very least mean that a
bare congressional desire to harm a politically unpopular group cannot” justify
disparate treatment of that group. Department of Agriculture v. Moreno, 413 U.S.
528, 534-535 (1973). In determining whether a law is motived by an improper
animus or purpose, “ ‘ [d]iscriminations of an unusual character’ ” especially
require careful consideration. Supra, at 2692 (quoting Romer, supra, at 633, 116
S.Ct. 1620). .... The avowed purpose and practical effect of the law here in
question are to impose a disadvantage, a separate status, and so a stigma upon all
who enter into same-sex marriages made lawful by the unquestioned authority of
the States.

U.S. v. Windsor, 570 U.S. 744, 769-70 (2013) (“the differentiation demeans the couple, whose
moral and sexual choices the Constitution protects, see Lawrence, 539 U.S. 558, and whose
relationship the State has sought to dignify).

And finally, most recently the Court afforded constitutional protection to homosexuals
when it recognized “[t]he right to marry is a fundamental right inherent in the liberty of the
person, and under the Due Process and Equal Protection Clauses of the Fourteenth Amendment

couples of the same-sex may not be deprived of that right and that liberty.” Obergefeil, 135 S.

24
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 25 of 32 PAGEID #: 603

Ct. at 2591 (overruling Baker v. Nelson, 409 U.S. 810 (1972). In Obergefell, the Court
explained:

The challenged laws burden the liberty of same-sex couples, and they abridge

central precepts of equality. The marriage laws at issue are in essence unequal:

Same-sex couples are denied benefits afforded opposite-sex couples and are barred

from exercising a fundamental right. Especially against a long history of

disapproval of their relationships, this denial works a grave and continuing harm,

serving to disrespect and subordinate gays and lesbians.
Id. at 2590-91.

Based on the foregoing, the Court finds a “a robust consensus of cases of persuasive
authority” of sufficient clarity to have placed “the constitutional question” of whether
homosexuality is an identifiable group entitled to protection under the Equal Protection Clause of
the Fourteenth Amendment “beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). It
would have been clear to any reasonable officer in the Individual Defendants’ positions that the
Constitution protects homosexuals from invidious discrimination based on their sexual
orientation.

(ii) Class of One Equal Protection

The Individual Defendants contend that Plaintiff's claim based on her homosexuality
“must fail because sexual orientation is not a suspect classification under the Equal Protection
Clause, and, as such, must typically be analyzed as a “class of one” under rational basis review.”
(Defs’ Mot. at 11.) This Court disagrees.

The Sixth Circuit has explained the difference between “typical” or “traditional” equal-
protection cases and class of one equal protection cases. See Davis, 679 F.3d at 441. In the

former, plaintiffs “generally allege that they have been arbitrarily classified as members of an

‘identifiable group.’” id. (quoting Enquist v. Ore. Dep't of Agric., 553 U.S. 591, 601 (2008)).

25
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 26 of 32 PAGEID #: 604

In contrast, in class of one claims, “the plaintiff [does] not allege membership in a class
or group” but rather simply “alleges that she has been intentionally treated differently from
others similarly situated and that there is no rational basis for the difference in treatment.” Id.
(quoting Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)). “The hallmark of a class
of one claim is ‘the allegation of arbitrary or malicious treatment not based on membership in a
disfavored class.” Id. (citing Aldridge v. City of Memphis, 404 Fed. Appx. 29, 42 (6th Cir. 2010)
and Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 592 (9th Cir. 2008) ( “The ‘class of one’ theory

. is unusual because the plaintiff in a ‘class of one’ case does not allege that the defendants
discriminate against a group with whom she shares characteristics, but rather that the defendants
simply harbor animus against her in particular and therefore treated her arbitrarily.” (emphasis in
original, alteration by Aldridge court)).

In the present case, Plaintiff alleges that she is a member of an identifiable group, and
therefore, does not allege a class of one claim.

B. Adequacy of Pleading

The Individual Defendants assert that Plaintiff has failed to plausibly plead that they
participated in the alleged discrimination as required for supervisor liability under 42 U.S.C. §
1983. They do not argue qualified immunity on this basis, but rather assert an argument under
Rule 12(b)(6). In support, the Individual Defendants point to documents that are attached to the
Patrol’s Answer, which Plaintiff contends is not permitted at this stage of the litigation.

1, Allegations of Participation in the Discrimination

The Individual Defendants correctly describe the law as to the pleadings necessary to
show supervisory liability. Specifically, a plaintiff must allege “that the [supervisor] at least

implicitly authorized, approved, or knowingly acquiesced in the unconstitutional conduct of the

26
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 27 of 32 PAGEID #: 605

offending officers.” Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (quoting Hays v.
Jefferson Cnty. Ky., 668 F.2d 869, 874 (6th Cir. 1982)). “A supervisory official’s failure to
supervise, control or train the offending individual is not actionable unless the supervisor ‘either
encouraged the specific incident of misconduct or in some other way directly participated in it.”
id. (quoting Hays, 668 F.2d at 874).

The Individual Defendants, however, do not contend that Plaintiff failed to sufficiently
plead that they directly participated in the alleged discrimination. Instead, they argue that
“Plaintiff has not adequately pled a claim that she was ‘terminated,’ but instead has pled some
implausible theory of supervisory liability to support a claim of ‘constructive discharge’ against
the Individual Defendants assert none of whom had the authority to terminate her employment.”
(Defs’ Mot. at 13.) They further maintain that “[n]one of the Individual Defendants ‘terminated’
Plaintiff's employment, as the Amended Complaint erroneously contends.” Jd. Defendants’
arguments go astray.

The relevant inquiry is whether Plaintiff sufficiently pleaded that the Individual
Defendants directly participated in the alleged discrimination; that is, whether they “at least
implicitly authorized, approved, or knowingly acquiesced in the unconstitutional conduct of the
offending officers.” Shehee, 199 F.3d at 300. There is no dispute that Plaintiff has alleged that
the Individual Defendants had the authority to, and did, engage in conduct that Plaintiff claims
made her working conditions so difficult that a reasonable person in her shoes would have felt
compelled to resign. Specifically, Plaintiff alleges that under the Patrol’s standard policies and
procedures, Defendants Major Smith and Captain Kemmer had to approve of the LCA, which
required Plaintiff to agree to discriminatory terms within it or be terminated. These terms

included requiring Plaintiff to give up her work in criminal interdiction where she had received

27
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 28 of 32 PAGEID #: 606

national awards and distinction, undergo an invasive surgical procedure, disclose private medical
information with progress reports to the very same supervisors she alleges discriminated and
retaliated against her, and waive legal claims and grievance rights. The LCA also required
Plaintiff to choose between her EEOC charge and her job, when other LCAs the Patrol has used
did not do so. Plaintiff challenges this conduct as discriminatory constructive discharge. These
allegations sufficiently plead that Major Smith and Captain Kemmer were decision-makers that
directly participated in the alleged discriminatory conduct.

Likewise, Plaintiff alleges that Defendants Captain Kemmer, Staff Lieutenant Stidham,
and Lieutenant Wyckhouse directly participated as decision-makers in the discriminatory
reprimands against Plaintiff that were part of the bases for the actions Plaintiff contends make up
her constructive discharge and the terms of the LCA. Moreover, Captain Kemmer was allegedly
directly involved in confronting Plaintiff about her tattoo, suspending her, and having her
investigated, all of which ultimately led to the LCA and the constructive discharge.

Additionally, Plaintiff also plausibly alleged discriminatory intent with the allegations
that Captain Kemmer, Staff Lieutenant Stidham, and Lieutenant Wyckhouse regularly engaged
in sexist and homophobic conduct. Plaintiff further alleged specific instances of how the
Individual Defendants treated similarly situated male heterosexual officers more favorably. This
includes Major Smith declining to discipline a male heterosexual officer with a prominent tattoo
on his forearm yet approving of Plaintiff's termination for the same reason. Plaintiff also alleged
that Major Smith directly participated in the discriminatory reprimands of her and knowingly
approved of or acquiesced in the sexist and homophobic conduct by the other Individual

Defendants.

28
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 29 of 32 PAGEID #: 607

These alleged facts, taken as true at this stage of the litigation, lead to the conclusion that
Plaintiff has sufficiently pleaded supervisor liability against the Individual Defendants.

2. Documents Outside the Pleadings

In their Motion to Dismiss, the Individual Defendants rely on two lengthy exhibits they
attached to their Answer that they contend are public records central to Plaintiffs claims, and
thus may be considered by this Court without converting their Motion to Dismiss into one for
summary judgment. (Defs’ Mot. at 1, 4) (citing Carney v. University of Akron, No. 5:15-cv-
2309, 2016 U.S. Dist. LEXIS 98712 *15 (N.D. Ohio July 28, 2016); Bassett v. Nat’l Collegiate
Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008)). The exhibits contain documents that were
allegedly part of the AIU investigation, including, among other things, inter-office
communications, handwritten notes about interviews that allegedly took place during the
investigation, and emails.

The Individual Defendants contend that these exhibits show that they were not involved
in the investigation of Plaintiffs alleged insubordination and violation of the tattoo policy that
resulted in the option to accept the LCA or be terminated. Specifically, the contend that she was
“investigated by a Lieutenant and Staff Lieutenant who are mentioned nowhere else in the
Amended Complaint; a recommendation for discipline was made by another Captain of the
OSHP, and agreed with by the OSHP Colonel and Director of Public Safety, none of whom are
named anywhere in the Amended Complaint.” (Defs’ Mot. at 14-15.)

Plaintiff offers the following in response:

Plaintiff disputes that the administrative investigative report shows the

Individual Defendants were not involved. The document shows only part of the

process. As Plaintiff alleged, the Patrol’s process for discipline or termination must

proceed through the chain of command. (First Am. Compl., 9] 45(a)-(e), ECF No.

13.) It starts with the Individual Defendants accusing Plaintiff of misconduct with
the prior reprimands and the supposedly offending tattoo. (/d., J 45(a).) It then

29
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 30 of 32 PAGEID #: 608

proceeds to the Administrative Investigation Unit (AIU). (/d., 7 45(b).) The AIU
then reports to the officer in charge of human resources, who at the time was Major
Richard Fambro. (/d.)

The administrative investigation report attached to the Patrol’s Answer
documents only this part of the process. However, there are additional steps the
Individual Defendants leave out. After the AIU reports to Major Fambro, he must
then obtain the approval of Defendants Smith and Kemmer for any discipline or
termination because they are in the chain of command for Plaintiff. (/d., J 45(c).) .
..- Moreover, Plaintiff disputes the contents of the report, yet another reason not
to consider it.

(Pl’s Opp. at 17-18.) Plaintiff's arguments are well taken.

First, “in order to preserve a party’s right to a fair hearing, a court, on a motion to
dismiss, must only take judicial notice of facts which are not subject to reasonable dispute.”
Passa v. City of Columbus, 123 Fed. Appx. 694, 697 (6th Cir. Feb.16, 2005). Plaintiff here
reasonably disputes the contents of the documents the Individual Defendants attach to their
Answer.

Second, it is inappropriate for this Court to view the exhibits that allegedly only show
part of an incident for reasons explained by the Sixth Circuit:

The [district] court did not abuse its discretion when it disregarded evidence
that the defendants filed in support of their motion to dismiss, including public
documents and a videotape of the incident.... A court may consider public records
without converting a Rule 12(b)(6) motion into a Rule 56 motion. Jackson v. City
of Columbus, 194 F.3d 737, 745 (6th Cir.1999). Where the evidence “captures only
part of the incident and would provide a distorted view of the events at issue,” as

the district court concluded with respect to the videotape, we do not require a court
to consider that evidence on a 12(b)(6) motion.

Jones v. City of Cincinnati, 521 F.3d 555, 561-62 (6th Cir. 2008).

Here, Plaintiff alleges other processes that occurred as part of the discriminatory conduct
about which she complains that did in fact involve the Individual Defendants, including the
required approval of Defendants Major Smith and Captain Kemmer for any discipline or

termination because they are in the chain of command. Therefore, because the evidence offered

30
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 31 of 32 PAGEID #: 609

by the Individual Defendants “captures only part of the incident and would provide a distorted
view of the events at issue,” the Court will not consider the evidence at this time. Id.

However, even assuming arguendo that the Court were to consider the documents and
accept the Individual Defendants’ assessment of what the documents show, (i.e., they were not
involved in the investigation or the decision to offer the LCA or termination), it would not
change the outcome of the Court’s decision. That is because, whether the Individual Defendants
had the ultimate decision-making authority is not dispositive. The Individual Defendants may
still be found to have directly participated if Plaintiff can show that, “[b]y telying on [a]
discriminatory information flow, the ultimate decisionmakers ‘acted as the conduit of [the
Individual Defendant’s] prejudice—{their] cat’s paw[,]’” Madden v. Chattanooga City Wide
Serv. Dep't, 549 F.3d 666, 677 (6th Cir. 2008) (concluding that “there was evidence that [the
defendant supervisor] discriminated in the information that he provided about employee
misconduct to senior managers by reporting the misconduct of a black employee, but not the
virtually identical misconduct of white employees”), The Sixth Circuit applies the cat’s paw
theory of liability in § 1983 cases. See Paterek y. Vill. of Armada, 801 F.3d 630, 651 (6th Cir.
2015). Plaintiff alleges that the investigators and other decision makers relied upon information
provided by the Individual Defendants that was motivated by their discriminatory animus.

Thus, even if the Individual Defendants could show that they were not directly involved
in the investigation or the decisions about which Plaintiff complains, they could still be liable if
Plaintiff could show that the decision makers were a conduit of the Individual Defendants’
prejudice. While the Court makes no determination as to whether Plaintiff has shown or could in
the future show supervisor liability, she has plausibly pleaded it against the Individual

Defendants, and they are not entitled to dismissal on that basis.

31
Case: 2:19-cv-02047-EAS-EPD Doc #: 29 Filed: 04/17/20 Page: 32 of 32 PAGEID #: 610

V.
Based on the foregoing, the Court DENIES the Individual Defendants’ Motion to
Dismiss. (ECF No. 19.}
IT 1S SO ORDERED.

4. (7-20 Lyx

DATE EDMUND A\SARGUS, JR.
UNITED STATES DISTRICT JUDGE

32
